 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 CLAUDIA COJOCARU and NAOMI HABER,                               :
                                                                 :
                                          Plaintiffs,            :   ORDER REGULATING
              -against-                                              PROCEEDINGS
                                                                 :
 RIC CURTIS,                                                     :   19 Civ. 5428 (AKH)
                  Defendant and Counterclaim Plaintiff, :
 and                                                             :
                                                                 :
 RIC CURTIS,                                                     :
                    Crossclaim and Third Party Plaintiff, :
 v.                                                              :
                                                                 :
 CITY UNIVERSITY OF NEW YORK, et al.,                            :
                Crossclaim and Third Party Defendants. :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On May 7, 2021, I held a telephone conference in the above-captioned matter. As

discussed at the status conference, the case shall proceed as follows:

                 1.   The letter motion to hold the pending motion to dismiss in abeyance, ECF

                      No. 186, is rejected, pursuant to my individual rule of practice 1(A).

                 2. Defendant Curtis’ opposition to the pending motion to dismiss shall be filed

                      by May 24, 2021. Replies shall be filed by June 9, 2021.

                 3. By Friday, May 14, 2021, Defendant Curtis shall file a letter apprising the

                      Court of the status of any outside proceedings, including the arbitration

                      hearing.

                 SO ORDERED.

Dated:           May 7, 2021                                         /s/ Alvin K. Hellerstein
                 New York, New York                                  ALVIN K. HELLERSTEIN
                                                                     United States District Judge
